Title: To George Washington from Major General Robert Howe, 16 June 1780
From: Howe, Robert
To: Washington, George



Dear Sir
Highlands [N.Y.] 16th June 1780

your Excellency’s Favor of the 15th arrived this Moment—I the Day before yesterday acquainted Governor Clinton with the Situation of this Post—the Aspect Things wore, & suggested to him the Necessity of warning the Militia to be ready on the shortest Notice, & lamented the Absence of the New York Brigade in such Terms as could not I think but contribute to induce his remanding them unless absolute Necessity forbid it—which I can not believe can be the Case, for I know of nothing that can happen that Way which ought to be put in Competition with what may happen here—I had also called the Detachments within supporting Distance, but they shall immediately be brought nearer still (near Enough) your Excellency may depend. The Details being much inferior to the Standard you point out they should be at, I shall write as you direct to bring up the Aid you desire me to apply for. Emissaries have been already detach’d to impress the Idea you speak of, & Orders Issued & Steps taken pretty similar to those you direct—they shall be repeated, & every Thing mention’d by you, not yet done, be immediately put in Execution. A punctual Observance of your Excellency’s Directions shall be the Rule of my Conduct—the obtaining your Approbation, & serving my Country has been, & ever will be the first Wish of my Heart. I am my Dear General with the warmest Sentiments of Esteem & Affection, & with the greatest Respect your Excellency’s most obedient Humble Servant

R. Howe

